U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) [X]ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1, 2009 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1 TO COMMISSION FILE NUMBER: 0-29113 TBC GLOBAL NEWS NETWORK, INC. (Exact Name of Company as Specified in its Charter) Nevada 90-0224051 (State or Other Jurisdiction of Incorporation (I.R.S. Employer or Organization) Identification No.) 130 West Kentucky Avenue, Franklin, Kentucky (Address of Principal Executive Offices) (Zip Code) Company’s telephone number:(270) 586-0280 Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Act: common stock, $0.001 par value Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act:Yes []No [X]. Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act:Yes []No [X]. Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Company was required to file such reports), and (2) been subject to such filing requirements for the past 90 days:Yes [X]No []. Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every interactive data file required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes []No [X]. Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of Company’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K []. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act: Large accelerated filer[] Accelerated filer[] Non-accelerated filer[] Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act:Yes []No [X]. The aggregate market value of the voting stock held by non-affiliates of the Company as of March 15, 2010: $277,595.As of March 15, 2010, the Company had 646,986,216 shares of common stock issued and outstanding. 2 TABLE OF CONTENTS PAGE PART I. ITEM 1. BUSINESS 4 ITEM 1A. RISK FACTORS 6 ITEM 1B. UNRESOLVED STAFF COMMENTS 14 ITEM 2. PROPERTIES 14 ITEM 3. LEGAL PROCEEDINGS 14 ITEM 4. (REMOVED AND RESERVED). 17 PART II. ITEM 5. MARKET FOR COMMON EQUITY, RELATED STOCKHOLDER MATTERS, AND ISSUER PURCHASES OF EQUITY SECURITIES 17 ITEM 6. SELECTED FINANCIAL DATA 18 ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 19 ITEM 7A. QUANTATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 26 ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA 26 ITEM 9. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE 26 ITEM 9A. CONTROLS AND PROCEDURES 26 ITEM 9A(T) CONTROLS AND PROCEDURES 26 ITEM 9B OTHER INFORMATION 29 PART III. ITEM 10. DIRECTORS, EXECUTIVE OFFICERS, AND CORPORATE GOVERNANCE 30 ITEM 11. EXECUTIVE COMPENSATION 33 ITEM 12. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT, AND RELATED STOCKHOLDER MATTERS 35 ITEM 13. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS, AND DIRECTOR INDEPENDENCE 38 ITEM 14. PRINCIPAL ACCOUNTANT FEES AND SERVICES 39 ITEM 15. EXHIBITS, FINANCIAL STATEMENT SCHEDULES 39 SIGNATURES 40 3 PART I. ITEM 1.BUSINESS. Business Development. TBC Global News Network, Inc. (“Company”) was formed in Delaware in June 1997 under the name SyCo Comics and Distribution Inc. and is the successor to a limited partnership named SyCo Comics and Distribution formed under the laws of the Commonwealth of Virginia on January 15, 1997, by Sy Robert Picon and William Spears, the co-founders and principal stockholders of the Company. On February 17, 1999, SyCo Comics and Distribution Inc. changed its name to Syconet.com, Inc.With the filing of Articles of Merger with the Nevada Secretary of State on April 12, 2002, the Company was redomiciled from Delaware to Nevada, and its number of authorized common shares was increased to 500,000,000.On November 21, 2002, the Company amended its articles of incorporation changing its name to Point Group Holdings, Incorporated.On March 5, 2003, the Company again amended the articles of incorporation so that (a) an increase in the authorized capital stock of the Company can be approved by the board of directors without shareholder consent; and (b) a decrease in the issued and outstanding common stock of the Company (a reverse split) can be approved by the board of directors without shareholder consent.On July 11, 2003, the Company amended its articles of incorporation to increase the number of authorized common shares to 900,000,000.On January 26, 2004, the name of the Company was changed to “GameZnFlix, Inc” by the filing of amended articles of incorporation.On December 16, 2004, the Company amended the articles of incorporation to increase the authorized common stock of the Company to 2,000,000,000 shares.On July 19, 2005, the articles of incorporation were further amended to increase the number of authorized common shares to 4,000,000,000, and on March 21, 2006 increased to 25,000,000,000.On September 6, 2007, a 1 for 1,000 reverse split of common stock took place.On December 31, 2007, 100,000,000 shares of Series B common stock and 10,000,000 shares of preferred stock were created by an amendment to the articles of incorporation.On April 9, 2009, a 1 for 10,000 reverse split of common stock took place. During the period of July 2002 to September 2002, the Company acquired AmCorp Group, Inc., a Nevada Corporation, and Naturally Safe Technologies, Inc. also a Nevada corporation.Currently, Naturally Safe is current with its incorporation with the State of Nevada, but does not have any business operations.In February 2005, AmCorp amended its articles of incorporation, changing its name to GameZnFlix Racing and Merchandising, Inc.AmCorp provided services to companies that desired to be listed on the OTCBB and Naturally Safe held patents on a product that assisted Christmas trees in retaining water.During the fiscal year ended December 31, 2002, AmCorp generated 26% of revenues and Naturally Safe generated approximately 74% of revenues.During the fiscal year ended December 31, 2003, AmCorp generated 2% of revenues and Naturally Safe generated approximately 88% of revenues.In May 2003, the Company ceased operation of Prima International, LLC, a wholly owned subsidiary of Naturally Safe.In September 2003, the Company acquired Veegeez.com, LLC, a California limited liability company. 4 On April 30, 2009, the Company entered into an Acquisition Agreement with TBC Today, Inc., a Nevada corporation, where the Company will acquire all of the outstanding common stock of TBC.Under this agreement, all 11,000,000 shares of TBC Today, Inc. common stock issued and outstanding will be acquired by the Company for 11,000,000 shares of restricted common stock of the Company.On August 14, 2009, the Company issued 11,000,000 restricted shares of common stock to the shareholders of TBC Today, Inc. in completing this acquisition. On May 7, 2009, the Company filed a Certificate of Amendment to Articles of Incorporation with the Nevada Secretary of State.This amendment changed the name of the Company to TBC Global News Network, Inc.This corporate action had previously been approved by consent of a majority of the outstanding shares of common stock of the Company. Business of the Company. As of November 2008, the Company ceased operations as a video game/DVD rental company and is looking for other business ventures to be acquired.During 2009, the Company continued its search for business opportunities, acquired a startup television production company, and began conducting that business. The subsidiary, TBC Today, Inc. produces video news, business profiles, and television advertisements either in a studio or on location in high definition format. The management continued to search for other business opportunities as described below.Therefore, the Company intends to search for business opportunities, particularly toward small and medium-sized enterprises.The Company does not propose to restrict its search to any particular geographical area or industry, and may, therefore, engage in essentially any business, to the extent of its limited resources.This includes industries such as service, manufacturing, high technology, product development, medical, communications and others.The Company’s discretion in the selection of business opportunities is unrestricted, subject to the availability of such opportunities, economic conditions, and other factors.No assurance can be given that the Company will be successful in finding or acquiring a desirable business opportunity, and no assurance can be given that any acquisition, which does occur, will be on terms that are favorable to the Company.Business opportunities may come to the Company’s attention from various sources, including professional advisers such as attorneys and accountants, venture capitalists, members of the financial community, and others who may present unsolicited proposals.The Company may pay a finder’s fee in connection with any such transaction. The Company will not restrict its search to any specific kind of firm, but may acquire a venture which is in its preliminary or development stage, one which is already in operation, or in a more mature stage of its corporate existence.The acquired business may need to seek additional capital, may desire to have its shares publicly traded, or may seek other perceived advantages which the Company may offer.However, the Company does not intend to obtain funds to finance the operation of any acquired business opportunity until such time as the Company has successfully consummated the merger or acquisition transaction. 5 The analysis of business opportunities will be under the supervision of the Company’s officers and directors.In analyzing prospective business opportunities, management will consider such matters as available technical, financial and managerial resources; working capital and other financial requirements; history of operations, if any; prospects for the future; nature of present and expected competition; the quality and experience of management services which may be available and the depth of that management; the potential for further research, development, or exploration; specific risk factors not now foreseeable, but which then may be anticipated to impact the Company’s proposed activities; the potential for growth or expansion; the potential for profit; the perceived public recognition or acceptance of products, services, or trades; name identification; and other relevant factors.In many instances, it is anticipated that the historical operations of a specific business opportunity may not necessarily be indicative of the potential for the future because of a variety of factors, including, but not limited to, the possible need to expand substantially, shift marketing approaches, change product emphasis, change or substantially augment management, raise capital and the like. Management intends to meet personally with management and key personnel of the target business entity as part of its investigation.To the extent possible, the Company intends to utilize written reports and personal investigation to evaluate the above factors. Prior to making a decision to participate in a business opportunity, the Company will generally request that it be provided with written materials regarding the business opportunity containing as much relevant information as possible, including, but not limited to, such items as a description of products, services and company history; management resumes; financial information; available projections, with related assumptions upon which they are based; an explanation of proprietary products and services; evidence of existing patents, trademarks, or service marks, or rights thereto; present and proposed forms of compensation to management; a description of transactions between such company and its affiliates during the relevant periods; a description of present and required facilities; an analysis of risks and competitive conditions; a financial plan of operation and estimated capital requirements; audited financial statements, or if they are not available at that time, unaudited financial statements, together with reasonable assurance that audited financial statements would be able to be produced within a required period of time; and the like. The Company will participate in a business opportunity only after the negotiation and execution of appropriate agreements.Although the terms of such agreements cannot be predicted, generally such agreements will require certain representations and warranties of the parties thereto, will specify certain events of default, will detail the terms of closing and the conditions which must be satisfied by the parties prior to and after such closing, outline the manner of bearing costs, including costs associated with the Company’s attorneys and accountants, and will include miscellaneous other terms. Employees. The Company currently has 1 employee.The employee operates in the area of general business operations and management. 6 ITEM 1A.RISK FACTORS. Risks Relating to the Business. (a)The Company Has a History of Losses That May Continue. The Company incurred net losses of $29,505,099 for the year ended December 31, 2009 and $1,099,562 for the year ended December 31, 2008.The Company cannot provide assurance that it can achieve or sustain profitability on a quarterly or annual basis in the future.If revenues grow more slowly than anticipated, or if operating expenses exceed expectations or cannot be adjusted accordingly, the Company will continue to incur losses.The Company’s possible success is dependent upon the successful development and marketing of a new line of business (which has not been fully established yet).Any future success that the Company might enjoy will depend upon many factors, including factors out of the Company’s control or which cannot be predicted at this time.These factors may include changes in or increased levels of competition, including the entry of additional competitors and increased success by existing competitors, changes in general economic conditions, increases in operating costs, including costs of supplies, personnel and equipment, reduced margins caused by competitive pressures and other factors.These conditions may have a materially adverse effect upon the Company or may force it to reduce or curtail operations. (b)Any Required Expenditures as a Result of Indemnification Will Result in an Increase in Expenses. The Company’s bylaws include provisions to the effect that it may indemnify any director, officer, or employee.In addition, provisions of Nevada law provide for such indemnification, as well as for a limitation of liability of directors and officers for monetary damages arising from a breach of their fiduciary duties.Any limitation on the liability of any director or officer, or indemnification of any director, officer, or employee, could result in substantial expenditures being made by the Company in covering any liability of such persons or in indemnifying them. (c)The Company’s Success Is Largely Dependent on the Abilities of Its Management and Employees. The Company’s success is largely dependent on the personal efforts and abilities of its senior management. The loss of certain members of the Company’s senior management, including its chief executive officer, could have a material adverse effect on our business and prospects. 7 (d)Risks and Costs of Complying with Section 404 of the Sarbanes-Oxley Act. The Company is required to comply with the provisions of Section 404 of the Sarbanes-Oxley Act of 2002, which requires it to maintain an ongoing evaluation and integration of the internal control over financial reporting.The Company is required to document and test its internal control and certify that it is responsible for maintaining an adequate system of internal control procedures for the year ended December 31, 2009.In subsequent years, the Company’s independent registered public accounting firm will be required to opine on those internal control and management’s assessment of those control.In the process, the Company may identify areas requiring improvement, and the Company may have to design enhanced processes and controls to address issues identified through this review. The Company evaluated its existing control for the year ended December 31, 2009.The Company’s Chief Executive Officer identified material weaknesses in the Company’s internal control over financial reporting and determined that the Company did not maintain effective internal control over financial reporting as of December 31, 2009.The identified material weaknesses did not result in material restatement to the Company’s 2009 financial statements; however, uncured material weaknesses could negatively impact the Company’s financial statements for subsequent years. The Company cannot be certain that it will be able to successfully complete the procedures, certification and attestation requirements of Section 404 or that the Company’s auditors will not have to report a material weakness in connection with the presentation of the Company’s financial statements.If the Company fails to comply with the requirements of Section 404 or if the Company’s auditors report such material weakness, the accuracy and timeliness of the filing of the Company’s annual report may be materially adversely affected and could cause investors to lose confidence in its reported financial information, which could have a negative affect on the trading price of the common stock.In addition, a material weakness in the effectiveness of the Company’s internal controls over financial reporting could result in an increased chance of fraud and the loss of customers, reduce the Company’s ability to obtain financing and require additional expenditures to comply with these requirements, each of which could have a material adverse effect on the Company’s business, results of operations and financial condition. Further, the Company believes that the out-of-pocket costs, the diversion of management’s attention from running the day-to-day operations and operational changes caused by the need to comply with the requirements of Section 404 could be significant.If the time and costs associated with such compliance exceed the Company’s current expectations, its results of operations could be adversely affected. Risks Relating to the Financing Arrangements. (a)There are a Large Number of Shares Underlying the Convertible Debenture and Warrants; Sale of These Shares may Depress the Market Price of the Common Stock. On November 11, 2004, the Company entered into a Securities Purchase Agreement with Golden Gate Investors, Inc. (now known as Golden State Investors, Inc. – “Golden State”) for the sale of (i) $150,000 convertible debenture and (ii) a warrant to purchase 15,000,000 shares of common stock. 8 The debenture bears interest at 4 3/4%, matures three years from the date of issuance, and is convertible into common stock, at Golden State’s option. The debenture is convertible into the number of shares of common stock equal to the principal amount of the debenture multiplied by 110, less the product of the conversion price multiplied by 100 times the dollar amount of the debenture, and the entire foregoing result shall be divided by the conversion price.The conversion price for the debenture is the lesser of (i) $0.20, (ii) 82% of the average of the three lowest volume weighted average prices during the twenty trading days prior to the conversion, or (iii) 82% of the volume weighted average price on the trading day prior to the conversion.The warrant is exercisable into 15,000,000 shares of common stock at an exercise price of $1.09 per share. On January 17, 2006, the Company entered into an Addendum to Convertible Debenture and Warrant to Purchase Common Stock with Golden State in which the debenture was increased to $300,000 and an additional warrant to purchase 15,000,000 shares of common stock was issued (also exercisable at $1.09 per share). La Jolla Cove Investors, Inc. (“LJCI”) was a party to a Securities Purchase Agreement and accompanying 7¾% Convertible Debenture, Warrant to Purchase Common Stock and Registration Rights Agreement with RMD Technologies, Inc. (collectively, as amended, “RMD Documents”), pursuant to which LJCI had advanced a total of $250,000 to RMD Technologies, Inc. (the “RMD Advance”).LJCI assigned its interest in the RMD Documents and the RMD Advance to Golden State.Under another Addendum to Convertible Debenture and Warrant to Purchase Common Stock, dated May 24, 2007, Golden State agreed to deliver an aggregate of $825,000 in cash and other transferable rights and obligations to the Company (“GGI Prepayment”). The GGI Prepayment represented a prepayment towards the future exercise of warrant shares under the two warrants.Under this Addendum, Golden State delivered to the Company $275,000 of the GGI Prepayment in cash (“First Prepayment”), and upon the earlier to occur of (i) the date that $100,000 or less of the First Prepayment remains outstanding after the application of the remaining amount of the First Prepayment to the exercise of warrant shares under the Warrants pursuant to the terms of this Addendum, or (ii) the date that is thirty days from the date of this Addendum, Golden State transferred the RMD Advance and the RMD Documents to the Company. Such transfer of the RMD Advance from Golden State to the Company is to constitute $250,000 of the GGI Prepayment (“Second Prepayment”). For so long as any amount of the First Prepayment remains outstanding, such sums from the First Prepayment are first applied to any exercise of warrant shares under the warrants by Golden State, as set forth thereunder, until all of the First Prepayment shall be so applied. Upon the earlier to occur of (i) the date that $100,000 or less of the Second Prepayment remains outstanding after the application of the remaining amount of the Second Prepayment to the exercise of the warrant shares under the warrants pursuant to the terms of this Addendum, or (ii) the date that is thirty days from the date hereof, Golden State delivered the remaining $300,000 of the GGI Prepayment in cash (“Third Prepayment”) to the Company. Such transfer of the Third Prepayment constituted the final payment due from Golden State to the Company.For so long as any amount of the Second Prepayment remains outstanding, such sums from the Second Prepayment are first applied to any exercise of the warrant shares under the warrants by Golden State prior to any amount of the Third Prepayment being applied to such exercises, until all of the Second Prepayment is so applied. 9 In the event that any portion of the GGI Prepayment remains outstanding and not applied to the exercise of warrant shares by Golden State under the warrants (including any portion of the GGI Prepayment for which warrant shares have not been delivered to GGI upon an exercise by Golden State under the warrants) upon or after the date that is nine months from the date of this Addendum, the Company will, upon written request from Golden State, refund all such outstanding amounts of the GGI Prepayment to Golden State within five days from the date of Golden State’s delivery to the Company of the written request of such refund. In connection only with each Conversion under the Debenture that is associated with any of the GGI Prepayment (as defined herein) (such Conversions collectively referred to herein as the “Subsequent Conversions”) the Discount Multiplier for the Subsequent Conversions shall be equal to the lesser of (i) $0.20, or (ii) 90% of the average of the 3 lowest Volume Weighted Average Prices during the 20 Trading Days prior to Holder’s election to convert, or (iii) 90% of the Volume Weighted Average Price on the Trading Day prior to Holder’s election to convert. On May 29, 2007, the Company and Golden State entered into an Assignment and Assumption Agreement in connection with the assignment and transfer to the Company all of RMD’s rights, obligations, interests and liabilities under the RMD Transaction. On June 15, 2007, the Company and Golden State entered into another Addendum to Convertible Debenture and Warrant to Purchase Common Stock.Under this Addendum, Golden State delivered an aggregate of $175,000 in cash to the Company within three days of the date of this Addendum (“GGI June Prepayment”).The GGI June Prepayment represents a prepayment towards the future exercise of warrant shares under the warrants. In the event that any portion of the GGI June Prepayment remains outstanding and not applied to the exercise of warrant shares by Golden State under the warrants (including any portion of the GGI June Prepayment for which warrant shares have not been delivered to Golden State upon an exercise by Golden State under the warrants) upon or after the date that is nine months from the date of this Addendum, the Company will, upon written request from Golden State, refund all such outstanding amounts of the GGI June Prepayment to Golden State within five days from the date of Golden State’s delivery to the Company of the written request of such refund.This did not occur and since the nine month period has now expired, the Company and Golden State are in the process of renegotiating an extended due date for the debenture. On September 17, 2007, the Company and Golden State entered into a Rescission Agreement in connection with a rescission of the Assignment and Assumption Agreement, dated as of May 29, 2007.This rescission was made due to certain issues that arose in connection with the involvement of RMD Technologies, Inc. in this transaction. As of March 15, 2010, the Company had 646,986,216 shares of common stock issued and outstanding.The balance of the debenture as of that date of $260,885 that may be converted into an estimated 38,859,210,027 shares of common stock based on the closing price of $0.0009 on March 15, 2010 (conversion price is 82% of that amount: $0.000738) as of that date, and outstanding warrants to purchase 15,845,700 shares of common stock.In addition, the number of shares of common stock issuable upon conversion of the outstanding debenture may increase if the market price of the common stock declines.All of the shares, including all of the shares issuable upon conversion of the debenture and upon exercise of the warrants, may be sold without restriction.The sale of these shares may adversely affect the market price of the common stock. 10 The continuously adjustable conversion price feature of the debenture could require the Company to issue a substantially greater number of shares, which will cause dilution to existing stockholders. The Company’s obligation to issue shares upon conversion of the debenture to Golden State Investors, Inc. is essentially limitless.The following is an example of the amount of shares of common stock that are issuable, upon conversion of the balance of the debenture of $260,885 as of March 15, 2010 (excluding accrued interest), based on market prices 25%, 50% and 75% below the closing market price as of March 15, 2010 of $0.0009: Effective Number % of % Below Price Per Conversion of Shares Outstanding Market Share Price Issuable Stock (1) 25% $
